DETAILED ACTION

Claim Objections
Claim 6 is objected to because of the following informality:
Claim 6 contains an apparently errant element number “(15)”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 3:
Claim 3 recites that (emphasis added): “the cruise overall pressure ratio may be any of 36:1, 38:1, or 40:1”.
It is not clear if these values are actually required, and for the purposes of examination, are considered to be optional.
Additionally, Claim 3 recites “the cruise overall pressure ratio” (versus, -the cruise core overall pressure ratio-). 
There is a lack of antecedent basis for “the cruise overall pressure ratio”.
For the purposes of examination claim 3 is considered to recite: -the cruise core overall pressure ratio-.
In regard to claim 8,
Claim 8 recites (emphasis added): “the low pressure turbine comprises four or fewer stages and may comprise three stages”.
It is not clear if the value of “three” is actually required, and for the purposes of examination, is considered to be optional.
In regard to claim 11,
Claim 11 recites (emphasis added): “wherein each compressor and / or turbine stage comprises a row of rotor blades and a row of stator vanes, which may be variable stator vanes”.
It is not clear if it is actually required that the stator vanes be variable, and for the purposes of examination, said limitation is considered to be optional.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swift (US Pub No 2020/0040845).
In regard to claim 1, Swift discloses a gas turbine engine (Title) comprising: 
a high pressure turbine (18, Fig 1); 
a low pressure turbine (19); 
a high pressure compressor (16) coupled to the high pressure turbine by a high pressure shaft (24, see Fig 1 and Paragraph 0028); 
a propulsor (13) and a low pressure compressor (15) coupled to the low pressure turbine via a low pressure shaft (23) and a reduction gearbox (14, see Paragraph 0028); wherein 
the low pressure compressor consists of four (Paragraph 0017: “The low pressure compressor may comprise a multi-stage axial compressor having between two and four stages.”) or 
the high pressure compressor defines a cruise pressure ratio of less than 18:1 (Paragraph 0012: “The high pressure compressor may be configured to provide a pressure ratio in use of between 10 and 30.”); and 
the high pressure compressor and low pressure compressor together define a cruise core overall pressure ratio of greater than 36:1.
While Swift does not positively list a “core-only” overall pressure ratio: 
Paragraph 0010 states that the core and fan combined are “configured to provide an overall pressure ratio in use of between 40 and 80”.
Paragraph 0013 states that the fan is “configured to provide a fan pressure ratio of between 1.3 and 1.5”.
Therefore, the core, in the extremes of these values, covers a range of approximately ~27 to ~62, which anticipates a value of over 36.
Alternately, combining the extremes of the low and high pressure compressor’s ratios (2x10 and 4x30) gives a range of 20-120, which also anticipates a value of over 36.
In regard to claim 2, Swift discloses the engine of claim 1, wherein the cruise core overall pressure ratio is between 36:1 and 56:1.
See above, both calculated ranges covering the range of 36-56 (see MPEP 2131.03).
In regard to claim 3, Swift discloses the engine of claim 1, wherein the cruise core overall pressure ratio may be any of 36:1, 38:1, or 40:1.
As noted above in the 35 USC 112 rejections, it is not clear if the values of 36:1, 38:1, and 40:1 are actually required, and thus, for the purposes of examination, are considered to NOT be. However, Examiner notes that all three values still fall within the range taught by Swift. Thus, should said values be required in the future, it would at least be obvious to one of ordinary skill in the art at the time the invention was made to select such values based on taught the range of Swift.
In regard to claim 5, Swift discloses the engine of claim 1, wherein the high pressure compressor consists of between 7 and 11 stages (Paragraph 0017: “The high pressure compressor may comprise between 8 and 12 stage”).
In regard to claim 6, Swift discloses the engine of claim 1, wherein the high pressure compressor defines a cruise pressure ratio of between 12:1 and 18:1 (Paragraph 0012: “The high pressure compressor may be configured to provide a pressure ratio in use of between 10 and 30.”).
In regard to claim 9, Swift discloses the engine of claim 1, wherein the low pressure compressor (15) is positioned axially upstream of the high pressure compressor (16, see Fig 1).
In regard to claim 10, Swift discloses the engine of claim 1, wherein the propulsor (13) is in the form of a ducted fan (see Fig 1).
In regard to claim 11, Swift discloses the engine of claim 1, wherein each compressor and / or turbine stage comprises a row of rotor blades and a row of stator vanes, which may be 
In general, staggered rotor and stators is what defines a gas turbine compressor or turbine “stage”. The general construction of staggered rotors and stators can be seen in, especially, Figs 3-5b. Examiner also notes, for example, paragraphs 0009, 0015, 0032, 0033, 0036, and 0044.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Swift (US Pub No 2020/0040845), alone.
In regard to claim 4, 
Swift discloses the engine of claim 1.
Swift does not positively disclose wherein the low pressure compressor defines an average cruise stage pressure ratio of between 1.24:1 and 1.34:1.
In other words, Swift simply discloses the overall pressure ratio of the compressor, but does not discuss each individual stage or the average pressure change among them.
However, Examiner notes that Swift does teach that there are between two and four stages (Paragraph 0016), and that the overall pressure ratio of the compressor is between 2:1 and 4:1 (Paragraph 0011). 
As such it is clear that the pressure ratio must be in the range of a value of “slightly more than 1”:1 and less than or equal to 2:1 per stage. 
So while Swift does not positively disclose the specific average claimed, Swift demonstrates that similar values would be present per stage. 
In other words, Swift teaches “approaching and similar” amounts (MPEP 2144.05 I); as such, modifying Swift to achieve the claimed range would have been obvious to one of ordinary skill in the art at the time the invention was made.
In regard to claims 7 and 8,
Swift discloses the engine of claim 1.
Swift does not positively disclose “wherein the high pressure turbine consists of two or fewer stages” or “wherein the low pressure turbine comprises four or fewer stages and may comprise three stages”.
In other words, Swift simply does not teach the number of stages in the turbines.
However:
Firstly, Examiner notes that, while in Fig 1, it appears that the high pressure turbine comprises two stages and the low pressure turbine comprises three stages, Examiner does not rely on this in the rejection.
As can be seen in Fig 1, the high and low pressure have some number of stages. Determining an optimal number of stages to arrive at a desired pressure drop across them would easily be determined through routine experimentation (MPEP 2144.5 II) by someone of ordinary skill in the art; and thus, would have been obvious to one of ordinary skill in the art at the time the invention was made.
In regard to claim 12,
Swift discloses the engine of claim 1, wherein the engine comprises a core casing and a nacelle (for example, see Paragraph 0026: “A bypass passage inner casing 64 is also provided, which is spaced radially inwardly from the nacelle 21, and defines a bypass passage therebetween.”).
Swift does not positively disclose wherein at least one of the core casing the nacelle comprise carbon composite material.
However, Examiner takes Official Notice, that it is very well known in the art of aircraft engines (see Abstract) to utilize carbon composites to optimize strength and weight, and that it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize such a commonly known material.
In regard to claim 13, 
Swift discloses an engine with the parameters of the engine recited in claim 1 (see above).
 Swift does not positively disclose operating the engine in these ranges.
However, as the engine was designed to operate within the claimed ranges (and that engines exist to operate in general), it would have been obvious to one of ordinary skill in the art at the time the invention was made to operate the engine of Swift within the range of parameters of which it was designed to operate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747